DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2022 was filed after the mailing date of the non-final Office action on 18 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1503, 1504, 1513, and 1514 in FIG. 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN X-RAY FLUORESCENCE ANALYZER AND A METHOD FOR PERFORMING AN X-RAY FLUORESCENCE ANALYSIS.

Claim Objections
Claims 24-46 are objected to because of the following informalities:  
24. (Proposed Amendments) An X-ray fluorescence analyzer, comprising: 
an X-ray tube for emitting incident X-rays in a direction of a first optical axis, 
a first radiation detector, 
a slurry handling unit configured to maintain a constant distance between a sample of slurry and said X-ray tube, 
a first crystal diffractor located in a first direction from said slurry handling unit, said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that propagate into said first direction, and configured to direct the fluorescent X- rays in the separated predefined first wavelength range to said first radiation detector, wherein: (same as claim 31)
the X-ray tube has an input power rating of at least 400 watts, 
the first crystal diffractor comprises a pyrolytic graphite crystal, and 
an optical path between said X-ray tube and said slurry handling unit is direct with no diffractor therebetween.
Appropriate correction is required.
Claims 26 and 27 are objected to because of the following informalities:  
26. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, wherein: (same as claim 31)
the X-ray tube comprises an anode for emitting (previously recited in claim 24) said incident X-rays, and 
said slurry handling unit is configured to maintain a shortest linear distance that is shorter than 50 mm between said sample of slurry and said anode.
Appropriate correction is required.
Claims 35-39 are objected to because of the following informalities:  
35. (Proposed Amendments) The X-ray fluorescence analyzer according to claim 24, further comprising: 
a plurality of other radiation detectors in addition to said first radiation detector, and 
a plurality of other crystal diffractors in addition to said first crystal diffractor, each of said first crystal diffractor and said plurality of other crystal diffractors being located at a respective rotation angle around said first optical axis,  and each of said first crystal diffractor and said plurality of other crystal diffractors being configured to separate a predefined wavelength range from the fluorescent X-rays that propagate into a [[the]] respective direction (a lack of an antecedent basis), and configured to direct the fluorescent X-rays in the respective separated predefined first wavelength range to a respective radiation detector of said first radiation detector and said plurality of other radiation detectors.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-28, 32-34, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yellepeddi et al. (U. S. Patent No. 9,031,187 B2) in view of Hegeman et al. (U. S. Patent No. 9,739,730 B2).
With respect to claim 24, Yellepeddi et al. disclosed an X-ray fluorescence analyzer that comprises: 
an X-ray tube (2, 102) for emitting incident X-rays in a direction of a first optical axis, 
a first radiation detector (16, D1 and D2), 
a slurry handling unit (105) configured to maintain a constant distance between a sample of slurry and said X-ray tube, 
a first crystal diffractor (12, 112) located in a first direction from said slurry handling unit, said first crystal diffractor being configured to separate a predefined first wavelength range from fluorescent X-rays that propagate into said first direction, and configured to direct the fluorescent X- rays in the separated predefined first wavelength range to said first radiation detector, wherein:
the first crystal diffractor comprises a pyrolytic graphite crystal (column 9, line 35 - column 10, line 50), and 
an optical path between said X-ray tube and said slurry handling unit is direct with no diffractor therebetween.
However, Yellepeddi et al. did not disclose that the X-ray fluorescence analyzer comprises:
an X-ray tube having an input power rating of at least 400 watts. 
Hegeman et al. disclosed an X-ray fluorescence analyzer that comprises:
an X-ray tube (10) having an input power rating of at least 400 watts, which excites elements of high atomic number (1 to 4 kW) (column 11, lines 43-55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an X-ray tube having an input power rating of at least 400 watts, since a user would be motivated to detect elements of high atomic number.
With respect to claim 26, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein: 
the X-ray tube comprises an anode for emitting said incident X-rays (Yellepeddi et al.: column 7, line 62 - column 8, line 11).
However, Yellepeddi et al. and Hegeman et al. did not disclose that the X-ray fluorescence analyzer comprises:
a slurry handling unit configured to maintain a shortest linear distance that is shorter than 50 mm between said sample of slurry and said anode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a slurry handling unit configured to maintain a shortest linear distance that is shorter than 50 mm between said sample of slurry and said anode, since a user would be motivated to obtain an X-ray fluorescence spectrum from a small region of interest in the sample of slurry.
With respect to claim 27, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 26, wherein said X-ray tube is an end window type X-ray tube (Yellepeddi et al.: column 7, line 62 - column 8, line 11).
With respect to claim 28, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein the input power rating of said X-ray tube is at least 1 kilowatt (1 to 4 kW) (Hegeman et al.: column 11, lines 43-55).
With respect to claim 32, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein: 
said slurry handling unit is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube, and 
said first optical axis is perpendicular against said planar surface (Yellepeddi et al.: FIG. 2).
With respect to claim 33, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein: 
said slurry handling unit is configured to maintain a planar surface of said sample of slurry on a side facing said X-ray tube, and 
said first optical axis is at an oblique angle against said planar surface (Yellepeddi et al.: FIG. 1).
With respect to claim 34, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 33, wherein said first crystal diffractor is located at a rotational angle around said first optical axis, at which said planar surface of said sample of slurry covers a largest portion of a field of view of the first crystal diffractor (Yellepeddi et al.: FIG. 1).
With respect to claim 43, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, further comprising: 
a filter plate (24) on the optical path between said X-ray tube and said slurry handling unit (Yellepeddi et al.: column 14, lines 12-26).
With respect to claim 46, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24, wherein said first radiation detector comprises a solid-state semiconductor detector (Yellepeddi et al.: column 9, line 35 - column 10, line 50).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yellepeddi et al. (U. S. Patent No. 9,031,187 B2) and Hegeman et al. (U. S. Patent No. 9,739,730 B2) as applied to claim 24 above, and further in view of Roberto Cesareo et al. (1997).
With respect to claim 40, Yellepeddi et al. and Hegeman et al. disclosed the X-ray fluorescence analyzer according to claim 24.  However, Yellepeddi et al. and Hegeman et al. did not disclose that the X-ray fluorescence analyzer comprises:
 a first radiation detector having an energy resolution better than 300 eV at a reference energy of 5.9 keV.
Roberto Cesareo et al. disclosed an X-ray fluorescence analyzer that comprises:
a radiation detector (Si-PIN) having an energy resolution ranges around 300 eV at a reference energy of 5.9 keV (page 277).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first radiation detector having an energy resolution better than 300 eV at a reference energy of 5.9 keV, since a user would be motivated to distinguish and identify two elements by resolve energies of X-ray fluorescence emitted by the two elements.

Allowable Subject Matter
Claims 25, 29-31, 35-39, 41, 42, 44, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments filed 26 September with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 27 have been fully considered.  The objections of claim 27 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 29 have been fully considered.  The objections of claim 29 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 30 and 31 have been fully considered.  The objections of claims 30 and 31 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 31 have been fully considered.  The objections of claim 31 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 32 have been fully considered.  The objections of claim 32 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 33 and 34 have been fully considered.  The objections of claims 33 and 34 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 34 have been fully considered.  The objections of claim 34 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 36-39 have been fully considered.  The objections of claims 36-39 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 37 have been fully considered.  The objections of claim 37 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 38 have been fully considered.  The objections of claim 38 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 40 have been fully considered.  The objections of claim 40 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 41 and 42 have been fully considered.  The objections of claims 41 and 42 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 42 have been fully considered.  The objection of claim 42 has been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 43 and 44 have been fully considered.  The objections of claims 43 and 44 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 44 have been fully considered.  The objections of claim 44 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 45 have been fully considered.  The objections of claim 45 have been withdrawn.
Applicant’s amendments filed 11 July with respect to claim 46 have been fully considered.  The objection of claim 46 has been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 24-46 have been fully considered.  The rejection of claims 24-46 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 11 July with respect to claims 38 and 40 have been fully considered.  The rejection of claims 38 and 40 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 11 July 2022 have been fully considered but they are not persuasive.
With respect to rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Yellepeddi et al. (U. S. Patent No. 9,031,187 B2), applicant argued that claim 24 explicitly requires an X-ray fluorescence analyzer to include a slurry handling unit, which is a technique applied in industrial environments rather than scientific research.  This argument is not persuasive.  It is noted that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP § 2115 for more information.  Furthermore, Yellepeddi et al. disclosed a sample holder (105) that is capable of supporting a sample of a slurry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Grof et al. (U. S. Patent No. 11,320,384 B2) disclosed a method for marking and authenticating diamonds and precious stones.
Garcia et al. (U. S. Patent No. 10,207,296 B2) disclosed a material sorting system.
Hegeman et al. (U. S. Patent No. 9,739,730 B2) disclosed a quantitative X-ray analysis with a multi-channel optical-path instrument.
Utaka et al. (U. S. Patent No. 9,448,191 B2) disclosed an X-ray fluorescence spectrometer and an X-ray fluorescence analyzer.
Selim (U. S. Patent No. 9,261,469 B2) disclosed luminescence-based spectrometers.
Peterson et al. (U. S. Patent No. 9,063,066 B2) disclosed a method for an analysis using X-ray fluorescence.
Yellepeddi et al. (U. S. Patent No. 7,983,386 B2) disclosed an X-ray analysis instrument.
Chen et al. (U. S. Patent No. 7,298,817 B2) disclosed a portable on-line arsenic analyzer for drinking water.
Sato (U. S. Patent No. 6,798,863 B2) disclosed a combined X-ray analysis apparatus.
Nicolich et al. (U. S. Patent No. 6,697,454 B1) disclosed X-ray analytical techniques applied to screening a combinatorial library.
Moribe et al. (U. S. Patent No. 6,426,996 B1) disclosed an X-ray radiographic/fluoroscopic apparatus, an X-ray radiographic method, and an X-ray radiographic/fluoroscopic method.
Hossain et al. (U. S. Patent No. 6,173,036 B1) disclosed depth-profile metrology using grazing-incidence X-ray fluorescence.
Hossain et al. (U. S. Patent No. 5,754,620 A) disclosed an apparatus and a method for characterizing particles embedded within a thin film configured upon a semiconductor wafer.
Anisovich et al. (U. S. Patent No. 4,852,135 A) disclosed a multi-channel X-ray spectrometer.
Roberto Cesareo et al., Thermoelectrically-cooled semiconductor detectors for portable energy-dispersive x-ray fluorescence equipment, Proc. SPIE 3115, Hard X-Ray and Gamma-Ray Detector Physics, Optics, and Applications, (7 July 1997).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884